STATE OF LOUISIANA


                                  COURT OF APPEAL


                                     FIRST CIRCUIT




                                NUMBER 2021 CA 1462




                              MURPHY J. PAINTER, SR.


PVERSUS
 DUSTIN CLOUATRE, HUGHES INSURANCE SERVICES, LLC, PELICAN
   POST NEWS, LLC, WADE PETITE, RICKY BABIN, ABC INSURANCE
                          COMPANY, CLINT COINTMENT




                                                          Judgment Rendered:
                                                                                  JUN 16 2022

                                    On appeal from the
                          Twenty -Third Judicial District Court
                            In and for the Parish of Ascension
                                     State of Louisiana
                                 Docket Number 129, 894


                    Honorable A. Bruce Simpson,'        Judge Presiding




       Kim Segura Landry                             Counsel for Plaintiff/Appellant
       Gonzales, LA                                  Murphy J. Painter, Sr.


       Brandon K. Black                              Counsel for Defendant/Appellee
       C. Parker Kilgore                             Hughes Insurance Services, LLC
       Baton Rouge, LA




                 BEFORE: GUIDRY, CHUTZ, AND PENZATO, JJ.




1 Judge Simpson was appointed as ad hoc judge to preside over the case.


ChUt2- /T           Call
                                    r
GUIDRY, J.


        The plaintiff appeals from a trial court judgment sustaining the defendant' s

peremptory exception raising the objection of no cause of action, and dismissing

his claims against the defendant with prejudice.           For the reasons that follow, we


affirm in part and reverse in part.


                       FACTS AND PROCEDURAL HISTORY


        On or about October 19, 2020, plaintiff, Murphy Painter, Sr.,         filed a petition


for damages, naming as defendants Dustin Clouatre, Wade Petite, Clint Cointment,

and Hughes Insurance Services, LLC ( Hughes Insurance),               among others.2 Painter

alleged causes of action including defamation and vicarious liability. Specifically,

Painter alleged that as a part of a conspiracy to defame him, " Petite          and Clouatre


conspired to hide the true substance of [Painter' s] statements in order to knowingly

make false claims that [ Painter] was somehow involved in a cover- up of the rapes

of 5 twelve year old girls ...."         Painter further alleged that Hughes Insurance, the


employer of Clouatre, was liable " in solido" with Clouatre and Petite.

        In response, on December 1, 2020, Hughes Insurance filed an exception of


no cause of action.'      Therein, Hughes Insurance argued that Painter had " failed to


state a cause of action arising out of the ... recording ... against Hughes Insurance

based on vicarious liability."         The exception came before the trial court on June 3,


2021.    After taking the matter under advisement, the trial court sustained the

exception of no cause of action.          A judgment to that effect was signed on July 5,

2021.   Painter now appeals.




2 Plaintiff Painter filed an amended petition on November 11, 2020.


3 Hughes Insurance also filed an exception of prescription, which was denied by the trial court
and is not before us in this appeal.



                                                 K
                                       DISCUSSION


No Cause of Action

       The purpose of the peremptory exception raising the objection of no cause of

action is to test the legal sufficiency of a pleading by determining whether the law

affords a remedy on the facts alleged in the pleading. Palowsky v. Cork, 19- 0148,

p. 5 ( La. App. 1st Cir. 5/ 20/ 20),   304 So. 3d 867, 872.    The exception is triable on


the face of the pleading, and for the purpose of determining the issues raised by the

exception, the well -pleaded facts in the pleading must be accepted as true.          Carr v.


Sanderson Farm, Inc.,      15- 0953, p. 4 ( La. App.   1st Cir. 2/ 17/ 16),   189 So. 3d 450,


454.


       In ruling on a peremptory exception raising the objection of no cause of

action, the court must determine whether the law affords any relief to the claimant

if the factual allegations in the pleading were proven at trial. Frig on
                                                                      - v. Universal


Pictures, Inc.,   17- 0993, p. 6 ( La. App. 1st Cir. 6/ 21/ 18),   255 So. 3d 591, 596, writ


denied, 18- 1868 ( La. 1/ 18/ 19), 262 So. 3d 896. A petition should not be dismissed


for failure to state a cause of action unless it appears beyond doubt that the plaintiff


can prove no set of facts in support of any claim. Any doubts are resolved in favor

of the sufficiency of the petition. Palowsky, 19- 0148 at p. 5, 304 So. 3d at 872.

       Louisiana has chosen a system of fact pleading.                  Therefore, it is not


necessary for a plaintiff to plead the theory of his case in the petition.          However,


the mere conclusions of plaintiff unsupported by facts do not set forth a cause of

action.   Ramey v. DeCaire, 03- 1299, p. 7 ( La. 3/ 19/ 04),       869 So. 2d 114, 118.   The


burden of demonstrating that the petition states no cause of action is on the mover.

Ramey, 03- 1229 at p. 7, 869 So. 2d at 119. In reviewing the trial court' s ruling

sustaining an exception raising the objection of no cause of action, appellate courts

conduct a de novo review, because the exception raises a question of law, and the




                                               3
trial court' s decision is based solely on the sufficiency of the petition.    Frigon, 17-



0993 at p. 7, 255 So. 3d at 597.

         Further, an employer is liable for the torts committed by his employee if, at

the time, the employee was acting within the course and scope of his employment.

Baumeister v. Plunkett, 95- 2270, P. 3 ( La. 5/ 21/ 96), 673 So. 2d 994, 996.     The two


terms are not synonymous.         The course of employment test refers to the time and


place.     The scope of employment test examines the employment- related risk of


injury.     Benoit v.   Capitol Manufacturing Company,       617 So. 2d 477, 479 ( La.


1993).


         In order for an employer to be vicariously liable for the tortious acts of its

employees, the employee' s tortious conduct must be so closely connected in time,

place, and causation to his employment duties as to be regarded as a risk of harm


fairly attributable to the employer' s business, as compared with conduct motivated

by purely personal considerations entirely extraneous to the employer' s interest.

Richard v. Hall, 03- 1488, p. 6 ( La. 4/ 23/ 04), 874 So. 2d 131, 138; Ellender v. Neff

Rental, Inc.,   06- 2005, p. 5 ( La. App. 1st Cir. 6/ 15/ 07), 965 So. 2d 898, 901.   In an


analysis of vicarious liability for an employee' s tortious acts,        the   court must



consider more than simply whether the employee was in the course and scope of

employment at the time of the incident.           An employer is not vicariously liable

merely because his employee commits an intentional tort on the business premises

during working hours. Vicarious liability will attach in such a case only if the

employee is acting within the ambit of his assigned duties and also in furtherance

of his employer' s objective.     Baumeister, 95- 2270 at pp. 3- 4, 673 So. 2d at 996.

          In determining whether vicarious liability applies,       courts    consider   the



following factors: (    1)   whether the tortious act was primarily employment rooted,

 2) whether the act was reasonably incidental to the performance of the employee' s

duties, ( 3) whether the act occurred on the employer' s premises, and ( 4) whether


                                              F
the act occurred during the hours of employment. Baumeister, 95- 2270 at p. 4, 673

So. 2d at 996- 997; see also LeBrane v. Lewis, 292 So. 2d 216, 218 ( La. 1974).


However, this does not mean that all four factors must be met before liability may

be found. The particular facts of each case must be analyzed to determine whether


the   employee' s      tortious   conduct    was    within     the   course     and     scope   of his


employment.         Varnado v. Department of Employment and Training, 95- 0787 ( La.


App. 1st Cir. 6/ 28/ 96), 687 So. 2d 1013, 1041, writ denied, 97- 0312 ( La. 3/ 27/ 97),

692 So. 2d 394.


         In   the   instant   matter,   plaintiff Painter' s    petition      asserts   that    Hughes


Insurance is vicariously liable to Painter for the actions of its employee, Clouatre.

Painter' s petition states, in relevant part: Clouatre wanted to discuss with Painter


the opportunity for Hughes Insurance to obtain some insurance contracts with

Ascension Parish Government; Clouatre was an employee of Hughes Insurance;


Clouatre sells business and commercial insurance for Hughes Insurance; Clouatre


scheduled a meeting with Painter on the premises of Hughes Insurance during

business hours; during the meeting between Clouatre and Painter, "                      Clouatre read


from notes and questions he had written to elicit conversation on specific topics;"


Clouatre provided a recording of the meeting to Petite; and Petite, Clouatre, and

Cointment manipulated the recording.               Painter also asserts, through his petition,


that "   Clouatre, while in the course and scope of his employment with [ Hughes

Insurance],    actively recorded the conversation ... for the sole purpose of providing

the recording ... to injure [ Painter] for the benefit of Cointment' s campaign to be

elected Parish President, and to insure [ Hughes Insurance]                      received lucrative


insurance contracts ...."


         Having reviewed the factual allegations contained in the petition,                        we




conclude that the plaintiff herein has failed to plead facts sufficient to set forth a


cause of action for vicarious liability against Hughes Insurance.                The facts set forth
in Painter' s petition, which are accepted as true for purposes of our consideration


of the exception raising the objection of no cause of action, allege that the conduct

complained of occurred on the employer' s premises, and during the employee' s

working hours. However, no facts are alleged to sufficiently show that Clouatre' s

conduct of reading from " notes and questions he had written to elicit conversation"

and recording that conversation for manipulation, was reasonably incidental to or

related to the performance of his employment duties as an insurance sales agent


with Hughes Insurance; the petition fails to allege facts sufficient to show that


Clouatre was acting within the realm of his assigned employment duties at the time

the conduct occurred.



       Simply put, there are no facts alleged in the petition that would support a

finding that Clouatre' s conduct was caused by his employment duties and

primarily employment rooted,        as compared with conduct motivated by purely

personal   considerations.   We, thus, find no error in the trial court' s judgment


sustaining the exception raising the objection of no cause of action.

Opportunity to Amend Petition

       Louisiana Code of Civil Procedure article 934 provides that if the grounds of


the   objection raised through a peremptory exception may be removed by

amendment of the petition, the judgment sustaining the exception shall order such

amendment within the delay allowed by the court.      If the grounds of the objection


cannot be so removed, or if the plaintiff fails to comply with the order to amend,

the action, claim, demand, issue, or theory shall be dismissed.     La. C.C. P. art. 934.


       The decision to allow amendment of a pleading to cure the grounds for a

peremptory exception is within the discretion of the trial court.    Palowsky, 19- 0148


at pp. 10- 11, 304 So. 3d at 875.   However, because we are not prepared to find, as


a matter of law,     that the basis for the objection cannot be removed by an

amendment relative to the vicarious liability claim, we will remand this matter.        In



                                           CO
accordance with La. C. C. P. art. 934, the plaintiff may amend his petition to remove

the grounds of the objection, if he can.


                                    CONCLUSION


         For the foregoing reasons, we affirm the portion of the trial court' s July 5,

2021 judgment sustaining the exception raising the objection of no cause of action

filed by Hughes Insurance Services, LLC.        However, we reverse that portion of the


trial court' s judgment dismissing with prejudice plaintiff' s claims against Hughes

Insurance Services, LLC and remand this matter to the trial court to allow plaintiff


an opportunity to amend his petition within a delay deemed reasonable by the trial

court.    All costs of this appeal are assessed to the plaintiff/appellant, Murphy

Painter, Sr.


         AFFIRMED IN PART, REVERSED IN PART AND REMANDED.




                                            7